Case 14-71031-AKM-13   Doc   Filed 07/15/19   EOD 07/15/19 15:20:44   Pg 1 of 4
Case 14-71031-AKM-13   Doc   Filed 07/15/19   EOD 07/15/19 15:20:44   Pg 2 of 4
 Case 14-71031-AKM-13           Doc    Filed 07/15/19     EOD 07/15/19 15:20:44        Pg 3 of 4




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                                EVANSVILLE DIVISION

 In Re:                                            Case No. 14-71031-AKM-13

 Jacob David Idler
 Lindsay Ann Idler                                 Chapter 13
  fka Lindsay Ann Fleener

 Debtors.                                          Judge Andrea K. McCord

                                 CERTIFICATE OF SERVICE

I certify that on July 15, 2019, a copy of the foregoing Response to Notice of Final Cure
Payment was filed electronically. Notice of this filing will be sent to the following party/parties
through the Court’s ECF System. Party/parties may access this filing through the Court’s system:

          James Raymond Wiesneth, Jr., Debtors’ Counsel
          jrw@wiesnethlaw.com

          Robert P. Musgrave, Chapter 13 Trustee
          ecf@chap13evv.com

          Office of the U.S. Trustee
          ustpregion10.in.ecf@usdoj.gov

I further certify that on July 15, 2019, a copy of the foregoing Response to Notice of Final Cure
Payment was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Jacob David Idler, Debtor
          928 E Lincoln Ave
          Mount Vernon, IN 47620
Case 14-71031-AKM-13     Doc    Filed 07/15/19   EOD 07/15/19 15:20:44    Pg 4 of 4




    Lindsay Ann Idler, Debtor
    928 E Lincoln Ave
    Mount Vernon, IN 47620


                                         Respectfully Submitted,

                                         /s/ Molly Slutsky Simons
                                         Molly Slutsky Simons (OH 0083702)
                                         Sottile & Barile, Attorneys at Law
                                         394 Wards Corner Road, Suite 180
                                         Loveland, OH 45140
                                         Phone: 513.444.4100
                                         Email: bankruptcy@sottileandbarile.com
                                         Attorney for Creditor
